232 Ga. 546 (1974)
207 S.E.2d 509
MASLIA et al.
v.
DiMAURO et al.
28945.
Supreme Court of Georgia.
Submitted June 11, 1974.
Decided July 16, 1974.
Marvin P. Nodvin, Ira S. Zuckerman, for appellants.
Powell, Goldstein, Frazer & Murphy, Stuart E. Eizenstat, Larry I. Bogart, Michael L. Russo, Koehler & Russo, William R. Parker, for appellees.
UNDERCOFLER, Justice.
The discretion of the trial judge in refusing to consolidate cases will not be disturbed unless there is a very plain case of abuse of discretion to the detriment of the movant. Under the circumstances showing the character of the cases which the court refused to consolidate, upon which ruling, error was assigned, even if the judge would have been authorized to consolidate the cases, there was no abuse of discretion in refusing to do so. Railroad Comm. of Ga. v. Southern R. Co., 154 Ga. 297 (1) (114 S.E. 335); Sanders v. Wilson, 193 Ga. 393, 397 (18 SE2d 765).
*547 Judgment affirmed. All the Justices concur.